This suit was brought by 0. S. Settegast in trespass to try title to a certain tract of land devised to him by the will of John F. Markham, deceased, fully described in the plaintiff's petition.
The defendants in this suit are the same as in the suit of Mrs. Ella Millis, which was brought to this court by appeal, styled Hattie C. Broughton et al. v. Mrs. Ella Millis et al., 67 S.W.2d 650.
The issues in this case are controlled by the opinion filed by this court on the 7th day of December, 1933, in said cause of Hattie C. Broughton v. Ella Millis, which opinion is here referred to for a disposition of this case.
Reversed and remanded, with instructions.